PER CURIAM.
A Financing Statement has been duly recorded in this case which would serve as a basis for a foreclosure action, subject to appropriate defenses to be interposed by the buyer. That the numerous complaints filed herein have failed to assert such action should not deprive a secured party of his opportunity to assert his claim in a proper fashion. Accordingly, while we affirm the dismissal, we remand with direction to allow the secured party the opportunity for a final amendment.
GLICKSTEIN and WALDEN, JJ., and OWEN, WILLIAM C., Associate Judge, concur.